Order reversed, with $10 costs and disbursements to appellant and motion granted, with $10 costs, with leave to the respondent to serve an amended third-party complaint within twenty days after service of a copy of the order with notice of entry thereof, upon payment of the costs of the motion and of this appeal, upon the ground that the third-party complaint fails to state a cause of action. All concur. (Appeal from an order of Niagara Special Term, denying a motion by the third-party defendant for an order dismissing the third-party complaint, in a negligence action.)
Present — McCurn, P. J., Kimball, Williams, Goldman and Halpern, JJ.